Citation Nr: 0425971	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-17 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Thereafter, his appeal was 
processed by the VA Medical Center in Miami, Florida.  The 
appeal was most recently processed by the RO in St. 
Petersburg, Florida.

In June 1998, the veteran provided testimony at a hearing 
before a panel at the VA Medical Center in Miami, Florida.  
In June 2004, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the St. Petersburg, Florida 
RO.  A transcript of each hearing is of record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

The Board notes that at the June 2004 hearing before the 
undersigned, the veteran alleged that he uses metal leg 
braces that tend to wear or tear his clothing.  He stated 
that a physician at the VA Medical Center in Miami, Florida 
prescribed new ones three weeks prior to the hearing and that 
he had worn old ones since March 2003.  The medical evidence 
of record only shows that he wears splints for his wrists.  
In this regard, the Board notes that the claims file lacks VA 
outpatient treatment records after the year 2000.  Moreover, 
no medical opinion addressing whether the metal braces 
required for service-connected disability tend to wear or 
tear the veteran's clothing is of record.  

In addition, the Board notes that in the statement of the 
case, the VA Medical Center referenced an April 1998 
dermatology consultation stating that the medications 
currently being used by the veteran would not cause 
irreparable damage to outer garments.  Unfortunately, this 
referenced report is not of record.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The April 1998 dermatology 
consultation referenced in the statement 
of the case must be associated with the 
claims folder.

2.  The veteran should be requested to 
provide any pertinent evidence in his 
possession.  In addition, he should be 
requested to provide the information and 
authorization necessary for the RO to 
obtain any medical records supportive of 
his claim, that are not already of 
record.  

3.  Thereafter, appropriate development 
should be undertaken to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include any 
pertinent VA medical records for the 
period since 2000.  

4.  Then, medical opinions should be 
obtained with respect to whether it is at 
least as likely as not that brace or 
braces required because of service-
connected disability tend to wear or tear 
the veteran's clothing and whether it is 
at least as likely as not that 
medicine/ointments/salve/creams 
prescribed for and used by the veteran 
for his service-connected psoriasis 
causes irreparable damage to his outer 
garments.  

5.  Then, the VA Medical Center should 
readjudicate the issue on appeal based on 
a de novo review of all of the relevant 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the VA Medical Center 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




